DETAILED ACTION
1)	Claims 1, 4 to 7, 9 to 17, 19 and 23 to 25 are pending in the instant application.  Claims 19 and 25 have been amended as requested by Applicant in the correspondence filed 11 March of 2021.
2)	Any objection or rejection of record that is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
3)	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
4)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5)	Claims 1, 4 to 7, 9 to 17, 19 and 23 to 25 are allowed and have been renumbered 1 to 18, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/Primary Examiner, Art Unit 1649